Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction requirement is withdrawn in light of applicants’ response and arguments.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are confusing as to intent because it can not be determined what structure is intended for the “polyester polyol” of the claims. Applicants’ claims offer a varying and inconsistent means of setting forth the definitions of structural components of the polyester polyol of the claims. Particularly, Z has been defined by what its structural component has been made from rather than what it actually has become while in defining Rx and Rx’ the attempt has been made to define these structures by referring to what the diols from which they are derived have become (i.e. calling the resultant mono-functional structures “monoalcohols”). The language of the claims need to be clarified to consistently recite and identify what the actual structures of the “polyester polyol” are within the structure that has been laid out by the claims.
Appropriate correction is required.

Claims 26, 27, 29 are 30 are additionally confusing as to intent in the instant case because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 26, 27, 29 are 30 recite the broad recitation 5-49% for polyester polyol A, and the claim also recites 6-48% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 35 is further confusing as to intent because it cannot be ascertained and/or determined if the second recited “rigid foam” and the “composition allowing a rigid foam to be obtained” is intended to be that from a previous claim, claim 34 or any “rigid foam” and/or “composition allowing a rigid foam to be obtained”. Additionally, it can not be determined if “the rigid foam” referred to by these last two alternative embodiment possess sufficient antecedent basis.
Additionally, claim 35 is confusing as to intent because it can not be determined if dependence on claim 34 is required or if dependence on claim 34 is only one of the alternatives set forth by the claim with the other alternative(s) being fully defined by the claims
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,180,605 in view of Dobransky(2006/0084709).  
The claims of USPAT 11,180,605 are directed to rigid foams and methods for forming products as claimed prepared from polyesters polyols having make-ups in close overlap with those claimed, co-polyols, and other rigid forming materials as claimed that differ in overlap of materials and respective amounts in a manner that would have been obvious for one having ordinary skill in the art to have varied for purposes of achieving acceptable products in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of the showing of new or unexpected results.  
Claims differ in that the co-polyols combined with the polyester polyol A of the claims are not specified to be polyethers B or polyesters B as defined by the claims. However, Dobransky discloses polyether and polyester polyols to be known co-polyols in forming rigid polyurethane foams {see paragraphs [0014]-[0040]}.   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of these polyols of Dobransky as co-polyols in forming the preparations of the claims of USPAT 11,180,605 for the purpose of forming acceptable reactant mixes in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Assuming resolution of the above issues under 35USC112 and Double Patenting, the closest prior art, including Gehringer et al.(2012/0142799), Nixon et al.(20150218415) and/or Wilson et al.(2,980,650), taken either alone or in combination, are insufficient in their teaching or fair suggestion of the particular polyester polyol structural arrangement as defined by the claims, involving the one sugar alcohol structure, two diacids and two diols arranged in the manner as represented by the formula of the claims, employed in amounts as defined by the claims in rigid foam and/or foam forming preparations as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snider et al. is cited for its disclosure of relevant rigid foam preparations involving polyester polyols in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765